Case 1:08-cv-04405-PKC-PK Document 710 Filed 06/26/20 Page 1 of 7 PageID #: 19231



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------x
  ALLSTATE INSURANCE COMPANY, et al.,

                                 Plaintiffs,
                                                                 MEMORANDUM & ORDER
                   - against -                                     08-CV-4405 (PKC) (PK)

  MARK MIRVIS, et al.,

                                  Defendants.
  -------------------------------------------------------x
  PAMELA K. CHEN, United States District Judge:

          On April 24, 2020, the Court adopted in its entirety the Report and Recommenda tio n

  (“R&R”) of the Honorable Peggy Kuo, United States Magistrate Judge, which, in turn, had granted

  in its entirety Plaintiffs’ motion to enforce the judgment against Judgment Debtor Mark Mirvis. 1

  (See generally Order, Dkt. 704.) Specifically, this Court ordered that: (1) Defendant Mark

  Mirvis’s and Non-Party Lyubov Mirvis’s tenancy by the entirety in the real property known as 289

  Bayberry Drive North, Hewlett Harbor, New York 11557 (the “Property”), as well as Lyubov

  Mirvis’s survivorship rights in the Property, be terminated; (2) the U.S. Marshals sell Defendant

  Mirvis’s interest in the Property pursuant to the procedures set forth in New York Civil Practice

  Law and Rules § 5236; (3) the proceeds of the sale be placed into the Court’s registry pending an


          1 By way of brief background, Plaintiffs Allstate Insurance Company, Allstate Indemnity
  Company, Deerbrook Insurance Company, Allstate New Jersey Insurance Company, and Allstate
  Property & Casualty Insurance Company (“Plaintiffs”) brought this action on October 30, 2008,
  alleging civil claims based on violations of, inter alia, the Racketeer Influenced and Corrupt
  Organizations Act, 18 U.S.C. §§ 1961, 1962(c)–(d), 1964(c), and New York common law, in
  connection with Defendant Mark Mirvis and his co-Defendants’ involvement in an extensive
  criminal organization that engaged in massive automobile insurance fraud. (See Complaint, Dkt.
  1, ¶¶ 1–38.) On May 5, 2015, default judgment was entered for Plaintiffs in the amount of
  $45,657,401.01, for which Defendant Mirvis and other defaulting co-Defendants were adjudged
  jointly and severally liable. (Dkt. 303.) On June 17, 2019, Plaintiffs filed a motion to enforce the
  judgment as to Defendant Mirvis. (Dkt. 631.)
                                                             1
Case 1:08-cv-04405-PKC-PK Document 710 Filed 06/26/20 Page 2 of 7 PageID #: 19232



  adjudication of the rights of the parties with interests in the Property; and (4) the sale of the

  Property be stayed for three months from the date of the Order. (Id. at 16.) On April 27, 2020,

  Lyubov and Tatyana Mirvis (the “Non-Parties”) appealed the Court’s April 24, 2020 Order. (Dkt.

  705.) On June 5, 2020, Non-Parties moved for a stay pending appeal. (Dkt. 707.) The Court held

  a show cause hearing on June 25, 2020, at which the Court orally denied the stay, with a written

  decision to follow. (June 25, 2020 Minute Entry.)

                                             DISCUSSION

  I.      Legal Standard

          “A district court may enter a stay pending appeal upon considering four well-establis hed

  factors: ‘the likelihood of success on the merits, irreparable injury if a stay is denied, substantia l

  injury to the party opposing a stay if one is issued, and the public interest.’” Sanders v. Houslanger

  & Assocs., PPLC, No. 17-CV-8985 (DC), 2018 WL 6444922, at *3 (S.D.N.Y. Nov. 5, 2018)

  (quoting Mohammed v. Reno, 309 F.3d 95, 100 (2d Cir. 2002)). These factors are weighed such

  that “the probability of success that must be demonstrated is inversely proportional to the amount

  of irreparable injury [the movant] will suffer absent the stay.” Mohammed, 309 F.3d at 101

  (internal quotation and citation omitted). “A stay is not a matter of right, even if irreparable injury

  might otherwise result. It is instead an exercise of judicial discretion, and the propriety of its issue

  is dependent upon the circumstances of the particular case.” Id. (quoting Nken v. Holder, 556 U.S.

  418, 433 (2009)).

  II.     Analysis

          A.      Likelihood of Success on the Merits

          Non-Parties’ appeal of the Court’s April 24, 2020 Order primarily concerns the termina tio n

  of Lyubov Mirvis’s tenancy by the entirety in the Property. (Non-Parties’ Memorandum of Law


                                                     2
Case 1:08-cv-04405-PKC-PK Document 710 Filed 06/26/20 Page 3 of 7 PageID #: 19233



  in Support of a Stay (“Non-Parties’ Mem.”), Dkt. 707-1, at 2.) Non-Parties now argue that their

  appeal has a strong likelihood of success on the merits because, contrary to the Court’s April 24,

  2020 Order, “no court has recognized that the New York Debtor and Creditor Law [(the “NY

  DCL”)] authorizes that a non-party be punished for assisting in a fraudulent conveyance to shield

  assets from creditors.” (Id. at 5.)

              Non-Parties’ argument, however, is substantively the same as their objections to Judge

  Kuo’s R&R—objections which the Court explicitly rejected. 2              (See Non-Parties’ Objections

  (“Objs.”), Dkt. 695, at 2–6.) In its April 24, 2020 Order, the Court explained why Non-Parties’

  reasoning, as argued in those objections, was not sufficiently persuasive so as to warrant rejection

  or modification of the R&R. (See Order, Dkt. 704, at 9–16.) Non-Parties’ mere disagreement with

  the Court’s analysis is insufficient to establish a likelihood that their appeal will succeed on the

  merits. 3


             Non-Parties’ memorandum in support of the stay highlights two cases—United States
              2

  Fidelity & Guaranty Co. v. J. United Electrical Contracting Corp., 62 F. Supp. 2d 915 (E.D.N.Y.
  1999), and Hassett v. Goetzmann, 10 F. Supp. 2d 181 (N.D.N.Y. 1988)—that Non-Parties only
  briefly addressed in their objections to the R&R. (See Objs., Dkt. 695, at 4.) The Court observes
  that the first case, U.S. Fidelity, is distinguishable from the instant action on its face, as it involves
  the pre-judgment attachment of property and a spouse who was not involved in the fraudule nt
  conveyance at issue. See 62 F. Supp. 2d at 921, 924–25. In Hassett, the court found that a trustee
  was not entitled to enforce judgments against the judgment debtor’s wife and son without first
  attempting to satisfy the judgments via the property fraudulently conveyed to them by the
  judgment debtor. See 10 F. Supp. 2d 181, 192–93. To the extent that Hassett may arrive at a
  conclusion different from that of the court in Clarkson Co. Ltd. v. Shaheen, 553 F. Supp. 905
  (S.D.N.Y. 1982), upon which this Court’s April 24, 2020 Order and the R&R rely in part, such
  disagreement among district courts within this Circuit was previously considered by the Court (see
  Order, Dkt. 704, at 13), and therefore does not enhance Non-Parties’ likelihood of success.

            Plaintiffs note that the New York State Legislature on April 4, 2020 amended the relevant
              3

  provision of the NY DCL to state that a creditor may obtain “subject to applicable principles of
  equity and in accordance with applicable rules of civil procedure, any other relief as the
  circumstances may require.” (Plaintiffs’ Memorandum of Law in Opposition (“Pls.’ Mem.”), Dkt.
  709, at 2 (emphasis in original) (quoting N.Y. Debt. & Cred. Law 276(a)(3)(iii)).) At the June 25,
  2020 hearing, Non-Parties also noted this amendment and argued, in effect, that changes to this


                                                      3
Case 1:08-cv-04405-PKC-PK Document 710 Filed 06/26/20 Page 4 of 7 PageID #: 19234



         Moreover, because “the probability of success that must be demonstrated is inversely

  proportional to the amount of irreparable injury” suffered by Non-Parties absent a stay,

  Mohammed, 309 F.3d at 101, and because Non-Parties have failed to demonstrate any “irreparable

  injury” that will result (see infra), Non-Parties would have to show a very high likelihood of

  success on the merits—a degree of likelihood that the Court finds all the more unattainable in light

  of its April 24, 2020 Order and the R&R. Accordingly, the Court finds that this factor weighs

  against granting a stay.

         B.      Irreparable Injury if a Stay Is Denied

         Non-Parties next argue that, if the Court does not stay enforcement, “it is likely that Lyubov

  Mirvis will lose her ownership interest in the Property and that the Mirvis Non-Parties will be

  forced to seek a new home.” (Non-Parties’ Mem., Dkt. 707-1, at 5.) Plaintiffs argue that Non-

  Parties do not face the prospect of irreparable harm to Lyubov, as she will retain her title to the

  Property as a tenant-in-common, and the Court’s April 24, 2020 Order does not award possession

  of or otherwise order her eviction from the Property. (Pls.’ Mem., Dkt. 709, at 17.)

         When facing the prospect of losing title to real property, a party moving for a stay pending

  appeal must show both that they will lose title prior to resolution of the appeal and that such loss

  would be caused by denial of the stay. In re: MDM Golf of Gillette Ridge, LLC, No. 15-CV-27

  (JBA), 2015 WL 12804567, at *6 (D. Conn. May 8, 2015) (citing In re Baker, No. 01-CV-24227



  provision suggest that equitable relief was previously unavailable under the NY DCL. While Non-
  Parties are correct that the amended statute does not apply retroactively, the Court does not agree
  that the only inference to be made from this amendment is that equitable relief was previously
  unavailable under the NY DCL. Rather, as the Court explained at the show cause hearing, it is
  equally plausible that the legislature sought to clarify that courts have the authority to fashion
  equitable relief, such as termination of survivorship rights, in situations involving fraudule nt
  conveyances of property, and thus sought to resolve the judicially created ambiguity on this issue,
  as exemplified in cases like this one. Thus, the Court does not find that the recent amendment of
  the NY DCL supports the conclusion that Non-Parties are likely to succeed on appeal.
                                                   4
Case 1:08-cv-04405-PKC-PK Document 710 Filed 06/26/20 Page 5 of 7 PageID #: 19235



  (DEM), 2005 WL 2105802, at *1 (E.D.N.Y. Aug. 31, 2005)). Plaintiffs argue that Non-Parties

  have failed to demonstrate that either is true here: first, Lyubov will not lose title to the Property,

  merely the right of survivorship; and second, such loss, if any, will not be caused by the stay, but

  by the eventual decision on the merits of Non-Parties’ appeal. See In re Baker, 2005 WL 2105802,

  at *1 (noting that, where the court already found that a debtor was unlikely to succeed on the merits

  of his appeal, his loss of property was “inevitable and [] not an irreparable harm that would be

  caused by the denial of a stay” (emphasis in original)). The Court agrees.

         Both the Court’s April 24, 2020 Order and the R&R note that the Mirvis family is not

  required to move out of the Property upon its sale, that the new purchaser could allow the family

  to remain in the house as renters, or that a family member could purchase the Property. (Order,

  Dkt. 704, at 8 (citing R&R, Dkt. 694, at 8–9).) As in In re Baker, any harm would not be caused

  by denial of the stay but by execution of the judgment, given that the Court has already determined

  that Non-Parties are unlikely to succeed on the merits of their appeal. Furthermore, although Non-

  Parties asserted at the June 25, 2020 hearing that Lyubov Mirvis will likely be “constructive ly

  evicted”4 from the Property because the family has been unable to find a buyer who would permit

  the Mirvises to remain in the Property, Non-Parties have put forth no evidence to support this

  claim. Indeed, Non-Parties’ counsel acknowledged at the June 25, 2020 hearing that this harm

  was “speculative.” Nor have Non-Parties offered any proof of their claim that Lyubov Mirvis, as

  a tenant in common, might not make any profit from the sale of the Property, which could be used

  to relocate and thus mitigate the alleged harm of being constructively evicted. Similarly, Non-

  Parties have proffered no evidence as to their financial condition to support their claim that they




         4 Indeed, Non-Parties’ claim of “constructive eviction” is inapt in this situation, since
  they are complaining about actual physical eviction.
                                                    5
Case 1:08-cv-04405-PKC-PK Document 710 Filed 06/26/20 Page 6 of 7 PageID #: 19236



  will be “irreparably injured” if a stay is not granted. As the Court has observed, based on Judge

  Kuo’s findings, “[m]oney does not appear to be an issue” for Non-Parties. (Order, Dkt. 704, at 8

  (quoting R&R, Dkt. 694, at 9).) “A party seeking a stay pending appeal must show a probable and

  irreparable harm that is neither remote nor speculative, but actual and imminent.” In re MDM

  Golf, 2015 WL 12804567, at *4 (quoting In re Am. Land Acquisition Corp., No. 12-76440 (AST),

  2013 WL 2481534, at *1 (Bankr. E.D.N.Y. June 10, 2013)). Non-Parties have utterly failed to do

  so. Accordingly, the Court cannot find that Non-Parties will suffer irreparable injury from the

  denial of a stay, and this factor does not weigh at all in favor of granting a stay.

          C.      Substantial Injury to the Party Opposing the Stay

          Non-Parties argue that Plaintiffs will not be substantially injured and may even benefit

  from a stay pending appeal “insofar as prospective buyers of 289 Bayberry may . . . price their

  bids lower than they would otherwise for fear of legal action seeking to restore Lyubov’s right of

  survivorship in the property.” (Non-Parties’ Mem., Dkt. 707-1, at 6.) Plaintiffs respond that they

  will “incur additional harm on account of the substantial delay in the Marshals’ sale of 289

  Bayberry that can be expected while the Movants pursue their meritless appeal[.]” (Pls.’ Mem.,

  Dkt. 709, at 20.) The Court agrees with Plaintiffs. Judgment Debtor Mark Mirvis has evaded the

  $45-million judgment against him for more than a decade, and the Court does not find that this

  time should be needlessly prolonged.

          D.      Public Interest

          Non-Parties acknowledge that the public interest is “generally not served by a delay in

  enforcement,” yet argue that the public interest would be served by a stay because the Property’s

  sale price would not be affected as a result. (Non-Parties’ Mem., Dkt. 707-1, at 6.) Plaintiffs argue

  that, as “[t]his matter has been litigated for the better part of a decade[,] . . . the public interest will


                                                       6
Case 1:08-cv-04405-PKC-PK Document 710 Filed 06/26/20 Page 7 of 7 PageID #: 19237



  not be served by delaying this dispute any further.” (Pls.’ Mem., Dkt. 709, at 21 (quoting In re

  Mergenthaler, No. 15-CV-2031 (JS), 2015 WL 13227954, at *5 (E.D.N.Y. Apr. 29, 2015)).) The

  Court again agrees with Plaintiffs and finds that it simply would not be in the public interest to

  grant a stay, especially given the dogged efforts of the Mirvis family to prevent any collection on

  the pending judgment against Defendant Mark Mirvis.

                                           CONCLUSION

          For the reasons discussed above, Non-Parties’ request for a stay pending appeal is denied.

                                                       SO ORDERED.

                                                       /s/ Pamela K. Chen
                                                       Pamela K. Chen
                                                       United States District Judge

  Dated: June 26, 2020
         Brooklyn, New York




                                                  7
